FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                               VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                   P. O. Box 9540
                                                                                  79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                     (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                    February 23, 2015

Leigh W. Davis                                 Andy Porter
Attorney at Law                                Assistant Criminal District Attorney
1901 Central Drive, Suite 708 LB 57            401 W. Belknap
Bedford, TX 76021                              Fort Worth, TX 76196-0201
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-13-00134-CR, 07-13-00135-CR
          Trial Court Case Numbers: 1276657D, 1311302D

Style: William Perry McAllister III v. The State of Texas

Dear Counsel:

          The Court has issued mandate in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

 xc:     Honorable Robb Catalano (DELIVERED VIA E-MAIL)
         Thomas A. Wilder (DELIVERED VIA E-MAIL)